Appeal from an order of the Supreme Court, Lewis County (Joseph D. McGuire, J.), entered December 15, 2004. The order granted the motion of defendant Valley Snow Travelers of Lewis County, Inc. for summary judgment dismissing the complaint against it and denied plaintiffs cross motion for partial summary judgment against that defendant on the issue of liability.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court (Bush v Valley Snow Travelers of Lewis County, Inc., 7 Misc 3d 285 [2004]). Present—Hurlbutt, J.P., Gorski, Green, Pine and Hayes, JJ.